DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 August 2022 was considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2022 has been entered.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record most closely related to the claimed invention includes Kaida et al. US 2019/0353684 and Tsai et al. US 2007/0167022.  Kaida teaches in Figs. 3 and 5 probes comprising a narrow center in the body of the probe, and also support bodies 33 and 32 which are offset from each other.  Tsai teaches in Fig. 2D microprobes with trapezoidal cross sections.  

Regarding claim 1, the prior art of record taken alone or in combination fails to teach a probe head comprising:
the first front included angle and first back included angle of the tail portion of the linear probe are abutted on the third side and fourth side of the inner wall of the upper installation hole respectively; the second front included angle of the head portion is orientated toward an included angle between the first side and second side of the lower installation hole, in combination with all other elements of claim 1.

Claims 2-14 are also allowed as they further limit claim 1.

Regarding claim 14, the prior art of record taken alone or in combination fails to teach a probe head comprising: 
the first front included angle and first back included angle of the tail portion of the linear probe are abutted on the third side and fourth side of the inner wall of the upper installation hole respectively; the second front included angle of the head portion is orientated toward an included angle between the first side and second side of the lower installation hole; the tail portion, body portion and head portion of the linear probe extend along a central axis of the linear probe in order; the linear probe is defined with an imaginary reference surface comprising the central axis; the tail portion comprises an exposed part protruding out of the first top surface; the exposed part is asymmetric with respect to the imaginary reference surface, in combination with all other elements of claim 14.

Claims 16-20 are also allowed as they further limit claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868